Name: Commission Regulation (EEC) No 376/94 of 18 February 1994 amending the export refunds on pigmeat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 19. 2. 94 Official Journal of the European Communities No L 48/31 COMMISSION REGULATION (EEC) No 376/94 of 18 February 1994 amending the export refunds on pigmeat THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Regulation (EEC) No 2759/75 of the Council of 29 October 1975 on the common organization of the market in pigmeat ('), as last amended by Regula ­ tion (EEC) No 1249/89 (2), and in particular the second sentence of Article 15 (5) thereof, Whereas the export refunds on pigmeat were fixed by Commission Regulation (EC) No 293/94 (3); Whereas it follows from applying the detailed rules contained in Commission Regulation (EC) No 293/94 to the information known to the Commission that the export refunds at present in force should be altered to the amounts set out in the Annex hereto, HAS ADOPTED THIS REGULATION : Article 1 The export refunds on the products listed in Article 1 paragraph 1 of Regulation (EEC) No 2759/75, exported in the natural state, as fixed in the Annex to Regulation (EC) No 293/94 are hereby altered as shown in the Annex to this Regulation. Article 2 This Regulation shall enter into force on 19 February 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 February 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 282, 1 . 11 . 1975, p. 1 . (2) OJ No L 129, 11 . 5 . 1989, p. 12. (3) OJ No L 39, 10. 2. 1994, p. 13 . No L 48/32 Official Journal of the European Communities 19. 2. 94 ANNEX to the Commission Regulation of 18 February 1994 altering the export refunds on pigmeat (ECU/100 kg net weight) (ECU/100 kg net weight) Product code Destination of refund (') Amount of refund (2) Product code Destination of refund (') Amount of refund 0 0103 91 10 000 01 17,00 0103 92 19 000 01 17,00 0203 11 10 000 01 25,00 0203 12 11 100 01 25,00 0203 12 19 100 01 25,00 0203 19 11 100 01 25,00 0203 19 13 100 01 25,00 0203 19 15 100 01 17,00 0203 19 55 120 01 15,00 0203 19 55 190 01 15,00 0203 19 55 311 01 10,00 0203 19 55 391 01 10,00 0203 21 10 000 01 25,00 0203 22 11 100 01 25,00 0203 22 19 100 01 25,00 0203 29 11 100 01 25,00 0203 29 13 100 01 25,00 0203 29 15 100 01 17,00 0203 29 55 120 01 15,00 0203 29 55 190 01 15,00 0203 29 55 311 01 10,00 0203 29 55 391 01 10,00 0210 11 11 100 01 15,00 0210 11 31 110 01 60,00 0210 11 31 910 01 45,00 0210 12 11 100 01 10,00 0210 12 19 100 01 20,00 0210 19 40 100 01 15,00 0210 19 51 100 01 15,00 0210 19 51 310 01 10,00 0210 19 81 100 01 60,00 0210 19 81 300 01 45,00 1601 00 10 100 01 18,00 1601 00 91 100 01 32,00 1601 00 99 100 01 20,00 1602 10 00 000 01 10,00 1602 20 90 100 01 18,00 1602 41 10 100 01 18,00 1602 41 10 210 01 35,00 1602 41 10 290 01 16,00 1602 42 10 100 01 18,00 1602 4210 210 01 25,00 1602 4210 290 01 16,00 1602 49 11 110 01 18,00 1602 49 11 190 01 30,00 1602 49 13 110 01 18,00 1602 49 13 190 01 25,00 1602 49 15 110 01 18,00 1602 49 15 190 01 25,00 1602 49 19 110 01 12,00 1602 49 19 190 01 20,00 1602 49 30 100 01 16,00 1602 49 50 100 01 10,00 1602 90 10 100 01 16,00 1902 20 30 100 01 10,00 (') The destinations are as follows : 01 all destinations. (*) Refunds on exports to the Federal Republic of Yugoslavia (Serbia and Montenegro) may be granted only where the conditions laid down in Regulation (EEC) No 990/93 are observed. NB : The product codes and the footnotes are defined in amended Commission Regulation (EEC) No 3846/87.